WELLFORD, Circuit Judge, •
concurring.
I concur in Judge Siler’s well-considered opinion. I have reservations only with respect to one aspect of the holding. I join in part II on the supposition that the union organizers, when requested, moved from J & H’s private easement area to the public area owned by the State of Ohio, “closer to the public road [Red Bank Road].” Thus, I assume the organizers were on, or immediately adjacent to, the public right-of-way and permanent highway easement. Under the circumstances of this case, I disagree with the Board’s holding that J & H may not exclude these union organizers from their private right-of-way easement because of an insufficient property interest.